DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 as being directed to abstract ideas in the form of mental processes without significantly more.
Claim 1 recites the following abstract ideas: 
		(1) “receive an extraluminal image of a lumen of a body of a subject”

		(2) “receive [...] first endoluminal data [...] of [a] first modality”

(3) “associate the first endoluminal data with a first corresponding location of the lumen in the extraluminal image” 

(4) “receive [...] second endoluminal data [...] of [a] second modality”

(5) “associate the second endoluminal data with a second corresponding location of the lumen in the extraluminal image.”
	
The cited limitations, under their broadest reasonable interpretation, cover performance in the mind in that nothing recited precludes them from being practically performed in the mind, or with the assistance of basic physical aids.  See MPEP § 2106.04(a)(2)(III)(B).  In this case, the functions of receiving images or data (mental processes 1, 2 and 4) encompasses accessing stored images or data and the function of associating data with a location (mental processes 3 and 5) encompasses visual inspection of the position on the extraluminal image at which data were acquired (e.g., by locating a marker on the endoluminal probe that is visible within the extraluminal image).
The judicial exceptions are not integrated into a practical application as determined by precedent and defined in MPEP § 2106.  While claims 1-10 prescribe functions performed by a processor, this connotes generic computer hardware and simply represents implementing the abstract idea with a computer.  MPEP § 2106.05(f) notes that “using a computer as a tool to perform the abstract idea” is not sufficient to integrate a judicial exception into a practical application as interpreted by the court(s).  Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972) held that “simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle” and Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”  Intellectual Ventures additionally established that if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category of abstract ideas unless the claim cannot be practically performed in the mind.  As explained in the preceding paragraph, the functions cited can be practically performed in the mind or with the aid of basic physical aids in the ways elaborated.  Displaying the result of the abstract idea, as in the last clause of claim 1 in which the display configuration is generated represents post-solution activity which is not sufficient to confer a practical application.  See MPEP § 2106.05(g).  Positive incorporation of the display into the system, as in dependent claim 10, is merely an additional generic computer element that is used in implementing the abstract ideas and/or presenting the result of the abstract ideas.  
Further, the cited claims do not include additional elements which are sufficient to amount to significantly more than the abstract ideas identified.  As discussed above, the generic computer hardware merely indicates that a computer is used as a tool to perform the abstract ideas and the positive recitation of computer hardware does not represent significantly more.  Additionally, reciting the nature of the data received merely indicates the nature of the data that is exploited in executing the abstract ideas.  Generating a display of the configuration claimed, as in the last clause of claim 1, amounts to merely displaying the result of the abstract idea(s) which is post-solution activity that is not meaningful enough to render the claim eligible.  See MPEP § 2106.05(g).
In consideration of each of the relevant factors and the claim elements both individually and in combination, the cited claims are directed to abstract ideas without sufficient integration into a practical application and without significantly more.  The dependent claims are not sufficient to confer a practical application, nor do they incorporate elements which represent significantly more than the abstract ideas identified.  The dependent claims merely indicate the nature of the data on which the abstract ideas are performed (claims 2-6), or further specify extra-solution activity (claims 6-8), or specify that first and second data are merged, which represents an additional function which can be performed mentally (e.g., by (1) arranging data in table according to acquisition timestamp or (2) collating physical representations of the data, such as annotating the first endoluminal image with the second endoluminal data, each of which can be performed mentally and/or on paper).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huennekens et al. (US 2006/0241465, of record) 
Regarding claims 1, 3, 4 and 5, Huennekens discloses a multimodal co-registration system including co-registration processor 30 of Fig. 1, as described in [0041], which is in communication with each of an extraluminal imaging device (external radiological image system 14) and a first endoluminal data acquisition device (intravascular ultrasound, IVUS, catheter 20) and optionally with an alternate second data acquisition device in the form of an endoluminal functional flow measurement system, with the display configuration shown in Fig. 10.  The last sentence of [0070] where Fig. 10 is addressed additionally makes clear that an IVUS image can be acquired jointly with endoluminal functional flow measurements.  
Further regarding claims 1 and 5 and regarding claim 7, the processor 30 receives extraluminal fluoroscopic images in the form of “road map” images, as in [0043] and [0045] and shown in an exemplary display configuration of Fig. 4.  The processor further receives data/images 400 from the IVUS (first) endoluminal data acquisition device, with the location at which the image(s) were acquired indicated by marker artifact 420 (i.e., the claimed “first location”) in an overlay on the extraluminal image as in cited Fig. 4.  See also [0047].  The processor also receives data from a second endoluminal functional flow measurement device (including at least flow information 1000, 1050), as described in cited [0070] and [0071], which displays a second marker artifact 1020 as an overlay on the extraluminal image as in cited Fig. 10.  Overlay 1020 corresponds to the location at which functional flow measurements were acquired and/or are being presented, as in cited [0070].  The location of functional flow measurement acquisition shown by 1020 in Fig. 10 correspond to the claimed “second location.”
Further regarding claim 1, the display of marker artifacts 420 and 1020 represent “associat[ing]” each of the first and second endoluminal acquisitions with corresponding first and second respective locations in the extraluminal image(s).
Further regarding claim 1, the processor further generates the display configurations cited from Figs. 4 and 10, which include the extraluminal image 410/1010 and first indication 420 associated with the location of the IVUS probe during acquisition (i.e., claimed “first location”) and second indication 1020 associated with the location of the functional flow measurement acquisition (i.e., claimed “second location”).
Further regarding claim 1, while Figs. 4 and 10 are shown as different display configurations, the last sentence of [0070] cited implies that both endoluminal modalities are optionally acquired in tandem.  However, there is no specific disclosure of jointly displaying all of the information of Figs. 4 and 10 together.  In view of the collective evidence citing joint acquisition of endoluminal catheter data including both images and flow measurements, it would have been obvious to those skilled at the time of invention to incorporate each of the registered first IVUS image data and registered second flow measurement data in the same display screen, in order to identify relative positions of the endoluminal instruments and associated measurements concurrently.
Regarding claims 2 and 6, the IVUS images are comprised of a stream or “stack” of slices, as in [0014]-[0015] and [0069], and the functional flow information is acquired at multiple positions as with the disclosed “functional flow reserve (FFR) [...] depicted [in Fig. 10] as a function of displacement along the length of the vessel” and with the marker artifact indicating “the point at which the presently displayed functional flow measurements are being presented” (emphasis added), each from cited [0070].  The relevant flow measurements correspond to the values displayed at 1030, 1040 and 1050 in Fig. 10.  In view of the citations from [0069] and [0070], the registration includes multiple cross-sectional acquisitions by IVUS probe 20 and multiple acquisitions by functional flow related sensors on the probe 22 at a variety of different positions.  This impliedly conveys that at least one “first” location corresponding to an IVUS acquisition and at least one “second” location corresponding to an FFR acquisition are different, as claimed.  The display will necessarily depict actual marker locations 420/1020 which correspond to the respective positions of each of the first and second endoluminal probes with the combined display of Figs. 4 and 10 as presented with respect to claim 1.  The processor will perform the co-registration and location association functions regardless of where each of the probes are positioned within the bodily lumen.
Further regarding claim 6, the marker artifact 420 will move as the IVUS probe 20 is advanced for acquiring each image of the endoluminal stack, including the first location identified above with respect to claim 1.
Regarding claim 8, at least second endoluminal data (FFR) is overlaid on the extraluminal image, as in the bottom right portion of Fig. 10.
Regarding claim 9, presenting the first IVUS data and second FFR data simultaneously as with combining the display configurations of Figs. 4 and 10 as presented with respect to claim 1 is considered a “merge” of that data.
Regarding claims 10-13, the system of Huennekens includes each of display 50, extraluminal imaging device 14, first (IVUS) endoluminal data acquisition device 20, and second probe 22 which includes sensors mounted at its distal end for functional flow measurements.  See Fig. 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 4, 6, 7, 8, 10, 11, 12, 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 13, 14 of U.S. Patent No. 10, 716,528 in view of Huennekens et al. (US 2006/0241465).  
Although the conflicting claims are not identical, they are not patentably distinct from the instant claims as each are directed to co-registration systems or a corresponding method and includes a processor configured for executing functions corresponding to the steps of the method.  The processor of each claim set is in communication with a display.  While the conflicting independent claims do not recite that the processor is intended “for communication” with the extraluminal imaging device and endoluminal device(s), such devices are recited as intended to be used with the conflicting processor (and/or positively recited as part of the system in dependent claims 10-13) and communication between the processor and these devices is a requisite to the function or step of receiving as recited in each independent claim.  Each of the independent claims also require associating the data received by each of the recited data sources with acquisition locations. 
While the conflicting claims do not specify two endoluminal acquisition devices, Huennekens establishes that employing first and second endoluminal acquisitions is beneficial for visualizing the vessel circumferentially and for providing functional flow measurements, as in [0070].  At the time the instant invention was made, it would have been obvious to those ordinarily skilled to incorporate multiple intraluminal acquisition devices in order to provide diverse diagnostic views or measurements regarding the status of the vascular target.  Additionally, the difference in providing a second endoluminal acquisition device, as in the instant claims, or providing the second endoluminal device as a therapeutic device, as in the conflicting claims, is an obvious variant as Huennekens establishes that it is desirous to register for purposes of guiding therapeutic procedures, as in [0005].  In view of this disclosure, those skilled would be motivated to employ the invention as prescribed by the instant claims in the context of therapeutic endoluminal treatment in order to provide a reference view for a concurrent treatment procedure, as taught by Huennekens at [0014].  Further, Huennekens establishes in [0012] that IVUS images of both the instant and conflicting claims are used for both diagnostic and treatment purposes, and suggests performing procedures with a balloon, as recited in conflicting claim 10, in order to perform angioplasty.  Those skilled would be motivated to incorporate a balloon or other endoluminal therapeutic device, as recited in conflicting claims 1 and 14, for this purpose.
While the conflicting claims do not specify the display configuration including indications about the locations of both endoluminal devices, those skilled would be motivated to provide radiopaque markers (as in conflicting claims 2 and 9) on all probes in order to generate marker artifacts which track the positions of the instruments in the extraluminal display, as corroborated by Figs. 4 and 10 of Huennekens, in which marker artifacts 420 and 1020 are indicators of probe position.  This is further obvious in view of conflicting claim 2 which specifies a radiopaque portion.  Additionally, the context of “associat[ing]” as in the independent claims is known to those skilled to be performed as a result of markers provided on the endoluminal instrument(s).
While the instant claims do not recite a temporal relationship for data acquisition, in contrast with the “first time” and “second later time” of the conflicting independent claims (or a current location, as in conflicting claims 1, 2, 6, 8, 9, 10, 11, 13 and 14), those skilled understand that the claimed stack of IVUS images are necessarily representations acquired at different times, and the position of the probe, regardless of its nature, will necessarily be indicated at each acquisition position by virtue of the associated marker which allows visualization within the extraluminal image.  Additionally, the association of the instant claims at various locations implies a temporal relationship, especially in view of the different locations specified in instant claim 2, with different locations being understood by those skilled to generally correspond to acquisitions performed at different times.  The image stack (instant claim 6 and conflicting claim 8) also corresponds to different data acquisition times associated with each cross-sectional view.
While the conflicting claims do not specify overlaying representations or data as in instant claims 7 and 8, those skilled understand that the radiopaque marker of conflicting claims 2 and 9 presents as an overlay of data or information associated with the probe(s).  Even if this is not the nature of the overlay applicant intends for the instant claims, the breadth of the recitation does not exclude the embodiment of the conflicting claims.

Citation of Relevant Art
Attention is directed to the following reference which has previously been made of record but which is not presently relied upon.
Camus et al. (US 2007/0043292) describes first and second endoluminal data acquisition devices (in this case, IVUS and OCT probes) which are each equipped with radiopaque markers for tracking within angiography images, as in the abstract, and further detail registering the multiple modalities at positions of each of the probes which are at locations “within a predefined tolerance” (i.e., at different locations), as in [0022].  See also [0008], [0013] for acquisitions with angiography x-ray data showing the locations of each of the markers associated with each probe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793